Case 19-00200-mdc        Doc 9    Filed 12/02/19 Entered 12/02/19 20:08:24          Desc Main
                                  Document      Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
In re:                                     : Chapter 7
                                           :
JAMES FITZGERALD BOWYER,                   : Case No. 19-13113(MDC)
                                           :
                        Debtor.            :
__________________________________________:
                                           :
THE KIM LAW FIRM LLC and                   :
RICHARD KIM,                               : Adv. No. 19-00200(MDC)
                                           :
                        Plaintiffs,        :
                                           :
            v.                             :
                                           :
JAMES FITZGERALD BOWYER,                   :
                                           :
                        Defendant.         :
__________________________________________:

   PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEBTOR/DEFENDANT JAMES
               FITZGERALD BOWYER’S MOTION TO DISMISS
                  PLAINTIFFS’ ADVERSARY COMPLAINT

       Plaintiffs, The Kim Law Firm, LLC (“KLF”) and Richard Kim (“RK”, collectively with

“KLF” are the “Plaintiffs”), by and through the undersigned counsel, hereby respond to

Debtor/Defendant James Fitzgerald Bowyer’s (“Defendant” or “Bowyer”) Motion to Dismiss

(“Def.’s Motion”) Plaintiff’s Complaint (the “Complaint”). Plaintiffs offer their Response, more

comprehensively set forth in the attached Memorandum of Law, and incorporate the same in

support thereof.




                                               1
Case 19-00200-mdc     Doc 9   Filed 12/02/19 Entered 12/02/19 20:08:24    Desc Main
                              Document      Page 2 of 2



                                             Respectfully submitted,

                                             OFFIT KURMAN, P.A.

                                         By: /s/Ryan N. Boland
                                             RYAN N. BOLAND, ESQUIRE
                                             Pa. ID No. 202977
                                             1801 Market Street, Suite 2300
                                             Philadelphia, PA 19103
                                             Telephone: (267) 338-1312
                                             E-mail: rboland@offitkurman.com

                                             Counsel for the Plaintiffs,
                                             The Kim Law Firm, LLC and Richard Kim

Dated: December 2, 2019




                                         2
